—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 5, 1999, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Defendant entered a *761knowing, voluntary and intelligent plea of guilty to criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and was sentenced to a prison term of 2V2 to 7V2 years. His sentence is in accordance with the relevant statutory requirements and is not harsh and excessive. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.